Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art does not disclose a golf ball comprising a core and a cover positioned outside the core, wherein an n-layer (n is a natural number) partial mid layer is provided between the core and the cover, an area of the core in a region where the cover is laminated thereon is not less than 5.0% and not greater than 95.0% of a surface area of a phantom sphere having a radius equal to an average value of a distance from a central point of the core to a surface of the core, and when a thickness of the cover laminated on the partial mid layer in a region where the partial mid layer is provided is denoted by To (mm), a Shore D hardness of a kth layer (k is an integer from 1 to n) from the core side in the partial mid layer is denoted by Cx, and a thickness of the kth layer is denoted by Tx (mm), a hitting feel index Cx calculated by the following formula (1) is less than 66.0, and an
absolute value |Cx - C| of a difference between the hitting feel index Cx and a Shore D hardness
C of the cover is not less than 1.0 and not greater than 5.0,

    PNG
    media_image1.png
    96
    684
    media_image1.png
    Greyscale

wherein T denotes an average thickness (mm) of the cover represented as a difference (Rb - Rc)
between a distance Rb (mm) from the central point of the core to an outer surface of the cover
and an average value Rc (mm) of the distance from the central point of the core to the surface of
the core.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



May 20, 2022